


EXHIBIT 10.2

 

KUDRYASHOV OPTION AGREEMENT

 

CTC MEDIA, INC.

 

Second Amended And Restated Stock Option Agreement

 

THIS SECOND AMENDED AND RESTATED STOCK OPTION AGREEMENT (this “Agreement”) made
as of April 22, 2010, is entered into between CTC Media, Inc., a Delaware
corporation (the “Company”), and Anton Kudryashov (“Optionee”), and amends and
restates in its entirety the Amended and Restated Stock Option Agreement, dated
as of August 24, 2009 (the “Prior Agreement”), between the Company and the
Optionee, which amended and restated the Stock Option Agreement, dated as of
November 7, 2008 (the “Original Agreement”), between the Company and the
Optionee.

 

Preliminary Statements:

 

A.    The Company has entered into the Original Agreement, the Prior Agreement
and this Agreement because it desires to retain the services of Optionee by
providing him with this incentive to contribute to the financial success of the
Company and its subsidiaries.

 

B.    The Company and the Optionee desire to amend and restate in its entirety
the Prior Agreement as set forth herein.

 

C.    The Prior Agreement, amended, among other things (i) the Exercise Price
applicable to all Option Shares that may be acquired hereunder, as set forth
therein (the “Exercise Price Amendment”), and (ii) the schedule pursuant to
which the A Option Shares shall become exercisable, as set forth therein (the
“Vesting Schedule Amendment”).  The parties acknowledged and agreed in the Prior
Agreement that the Exercise Price Amendment was subject to the approval of the
stockholders of the Company, which approval the Company intended to seek at the
Company’s 2010 annual meeting of stockholders.  It was agreed in the Prior
Agreement that, in the event that the stockholders of the Company did not
approve such Exercise Price Amendment, (1) the “A Exercise Price” and “B/C
Exercise Price” set forth in the Original Agreement and (2) the schedule
pursuant to which the A Option Shares shall become exercisable as set forth in
Section 4(a) of the Original Agreement, would continue to apply.

 

D.            In February 2010, Alfa CTC Holdings Limited and MTG Russia AB,
which together hold a majority of the Company’s capital stock, informed the
Company that they no longer intended to approve the Exercise Price Amendment.
The Compensation Committee of the Board therefore determined on February 24,
2010 that the Exercise Price Amendment would not be submitted to stockholders
for approval at the Company’s 2010 annual meeting of stockholders.

 

E.             The Company and the Optionee desire to enter into this Agreement
to amend the Prior Agreement to (i) memorialize certain terms of the Original
Agreement, in light of the fact that stockholder approval of the Exercise Price
Amendment was not obtained, and (ii) to amend certain of the performance
criteria applicable to the vesting of the Option with respect to the C Option
Shares, as approved by the Compensation Committee of the Board on April 22,
2010.

 

1

--------------------------------------------------------------------------------


 

F.     All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.     Grant of Option.  The Company hereby confirms the grant to Optionee,
pursuant to the Original Agreement and as of the Grant Date, an option (the
“Option”) to purchase up to 3,042,482 shares of Common Stock (the “Option
Shares”).  The first 1,521,241 Option Shares shall be hereinafter referred to as
the “A Option Shares”, the next 760,621 Option Shares shall be hereinafter
referred to as the “B Option Shares” and the remaining 760,620 Option Shares
shall be hereinafter referred to as the “C Option Shares”.

 

Of the 760,621 B Option Shares, 253,541 B Option Shares shall be referred to as
the “B-1 Option Shares”, 253,540 B Option Shares shall be referred to as the
“B-2 Option Shares” and 253,540 B Option Shares shall be referred to as the “B-3
Option Shares”.

 

Of the 760,620 C Option Shares, 253,540 C Option Shares shall be referred to as
the “C-1 Option Shares”, 253,540 C Option Shares shall be referred to as the
“C-2 Option Shares” and 253,540 C Option Shares shall be referred to as the “C-3
Option Shares”.

 

Subject to the terms and conditions set out in this Agreement, the Option with
respect to A Option Shares shall be exercisable at the A Exercise Price, and
with respect to the B Option Shares and the C Option Shares shall be exercisable
at the B/C Exercise Price.

 

2.     Option Term.  The Option shall have a term of ten (10) years measured
from the Grant Date and, except as provided in Paragraph 5(e), shall accordingly
expire at the close of business on the Expiration Date, unless sooner terminated
in accordance with Paragraph 5 or 6.

 

3.     Limited Transferability.  During Optionee’s lifetime, the Option shall be
exercisable only by Optionee (or his permitted transferee, including a trustee
of a trust set forth below) and shall not be assignable or transferable other
than by will or by the laws of descent and distribution following Optionee’s
death; provided, however, that Optionee may transfer the Option to a trustee of
a trust solely for his benefit and/or the benefit of his immediate family
members so long as such transfer does not result in the Company incurring any
additional stock-based compensation expense under US generally accepted
accounting principles.  For this purpose, “immediate family members” shall
include Optionee’s spouse, children, parents and/or parents-in-law.

 

2

--------------------------------------------------------------------------------


 

4.     Conditions to, and Dates of, Exercise.

 

(a)           A Option Shares.  The Option shall become exercisable for the A
Option Shares in accordance with the following schedule:

 

for Date:

 

Aggregate number of A Option Shares
which the Option is then exercisable:

 

 

 

 

 

On or after August 4, 2009

 

507,081

 

On or after September 30, 2009

 

633,851

 

On or after December 31, 2009

 

760,621

 

On or after March 31, 2010

 

887,391

 

On or after June 30, 2010

 

1,014,161

 

On or after September 30, 2010

 

1,140,931

 

On or after December 31, 2010

 

1,267,701

 

On or after March 31, 2011

 

1,394,471

 

On or after June 30, 2011

 

1,521,241

 

 

(b)           B-1 Option Shares.  (i) Except as set forth in Paragraphs
4(b)(ii) and 4(b)(iii) below, the Option shall only become exercisable with
respect to the B-1 Option Shares if the Revenue Objective for 2009 is achieved. 
Subject to the achievement of such Revenue Objective, the Option shall become
exercisable for the B-1 Option Shares in accordance with the following schedule:

 

for Date:

 

Aggregate number of B-1 Option Shares
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2009

 

84,514

 

On or after January 1, 2011

 

169,028

 

On or after January 1, 2012

 

253,541

 

 

(ii)           Notwithstanding the fact that the Revenue Objective for 2009 is
not achieved, if the Cumulative Revenue Objective for 2010 is achieved, the
Option shall become exercisable for the B-1 Option Shares in accordance with the
following schedule:

 

for Date:

 

Aggregate number of B-1 Option Shares
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2010

 

84,514

 

On or after January 1, 2012

 

169,028

 

On or after January 1, 2013

 

253,541

 

 

(iii)          Notwithstanding the fact that neither the Revenue Objective for
2009 nor  the Cumulative Revenue Objective for 2010 is achieved, if the
Cumulative Revenue Objective for 2011 is achieved, the Option shall become
exercisable for the B-1 Option Shares in accordance with the following schedule:

 

3

--------------------------------------------------------------------------------


 

for Date:

 

Aggregate number of B-1 Option Shares
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2011

 

84,514

 

On or after January 1, 2013

 

169,028

 

On or after January 1, 2014

 

253,541

 

 

(c)           B-2 Option Shares. (i) Except as set forth in Paragraphs
4(c)(ii) and 4(c)(iii) below, the Option shall only become exercisable with
respect to the B-2 Option Shares if the Revenue Objective for 2010 is achieved. 
Subject to the achievement of such Revenue Objective, the Option shall become
exercisable for the B-2 Option Shares in accordance with the following schedule:

 

for Date:

 

Aggregate number of B-2 Option Shares
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2010

 

84,514

 

On or after January 1, 2012

 

169,028

 

On or after January 1, 2013

 

253,540

 

 

(ii)           Notwithstanding the fact that the Revenue Objective for 2010 is
not achieved, if the Cumulative Revenue Objective for 2010 is achieved, the
Option shall become exercisable for the B-2 Option Shares in accordance with the
following schedule:

 

for Date:

 

Aggregate number of B-2 Option Shares
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2010

 

84,514

 

On or after January 1, 2012

 

169,028

 

On or after January 1, 2013

 

253,540

 

 

(iii)          Notwithstanding the fact that neither the Revenue Objective for
2010 nor the Cumulative Revenue Objective for 2010 is achieved, if the
Cumulative Revenue Objective for 2011 is achieved, the Option shall become
exercisable for the B-2 Option Shares in accordance with the following schedule:

 

for Date:

 

Aggregate number of B-2 Option Shares
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2011

 

84,514

 

On or after January 1, 2013

 

169,028

 

On or after January 1, 2014

 

253,540

 

 

4

--------------------------------------------------------------------------------


 

(d)           B-3 Option Shares. The Option shall only become exercisable with
respect to the B-3 Option Shares if the Revenue Objective for 2011 is achieved
and/or the  Cumulative Revenue Objective for 2011 is achieved.  Subject to the
achievement of such Objective(s), the Option shall become exercisable for the
B-3 Option Shares in accordance with the following schedule:

 

for Date:

 

Aggregate number of B-3 Option Shares
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2011

 

84,514

 

On or after January 1, 2013

 

169,028

 

On or after January 1, 2014

 

253,540

 

 

(e)           C-1 Option Shares.  (i) Except as set forth in Paragraphs
4(e)(ii) and 4(e)(iii) below, the Option shall only become exercisable with
respect to the C-1 Option Shares if both the Cost Objective for 2009 and the
Reorganization Objective for 2009 are achieved.  Subject to the achievement of
such Objectives, the Option shall become exercisable for the C-1 Option Shares
in accordance with the following schedule:

 

for Date:

 

Aggregate number of C-1 Option Shares
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2009

 

105,642

 

On of after June 30, 2010

 

126,770

 

On or after September 30, 2010

 

147,898

 

On or after December 31, 2010

 

169,026

 

On or after March 31, 2011

 

190,155

 

On of after June 30, 2011

 

211,283

 

On or after September 30, 2011

 

232,412

 

On or after December 31, 2011

 

253,540

 

 

(ii)           Notwithstanding the fact that the Cost Objective for 2009 is not
achieved, if each of the Reorganization Objectives for 2009 and 2010 and the
ROCE Objective for 2010 is achieved, the Option shall become exercisable for the
C-1 Option Shares in accordance with the following schedule:

 

for Date:

 

Aggregate number of C-1 Option Shares
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2010

 

190,155

 

On of after June 30, 2011

 

211,283

 

On or after September 30, 2011

 

232,412

 

On or after December 31, 2011

 

253,540

 

 

(iii)          Notwithstanding the fact that neither the Cost Objective for 2009
nor the ROCE Objective for 2010 is achieved, if each of the Reorganization
Objectives for 2009, 2010 and 2011 and the ROCE Objective for 2011 is achieved,
the

 

5

--------------------------------------------------------------------------------


 

Option shall become exercisable for all of the C-1 Option Shares on the
Determination Date for 2011.

 

(f)            C-2 Option Shares. (i) Except as set forth in Paragraph
4(f)(ii) below, the Option shall only become exercisable with respect to the C-2
Option Shares if both the ROCE Objective for 2010 and the Reorganization
Objective for 2010 are achieved.  Subject to the achievement of such Objectives,
the Option shall become exercisable for the C-2 Option Shares in accordance with
the following schedule:

 

for Date:

 

Aggregate number of C-2 Option Shares
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2010

 

190,155

 

On of after June 30, 2011

 

211,283

 

On or after September 30, 2011

 

232,412

 

On or after December 31, 2011

 

253,540

 

 

(ii)           Notwithstanding the fact that the ROCE Objective for 2010 is not
achieved, if each of the Reorganization Objectives for 2009 and 2010 and the
ROCE Objective for 2011 is achieved, the Option shall become exercisable for all
of the C-2 Option Shares on the Determination Date for 2011.

 

(g)           C-3 Option Shares. The Option shall only become exercisable with
respect to the C-3 Option Shares if both the ROCE Objective for 2011 and the
Reorganization Objective for 2011 are achieved.  Subject to the achievement of
such Objectives, the Option shall become exercisable for all of the C-3 Option
Shares on the Determination Date for 2011.

 

Whether or not any Objective is achieved shall be determined in good faith by
the Board or a committee thereof in its sole discretion.

 

5.     Cessation of Service.  The option term specified in Paragraph 2 shall
terminate (and the Option shall cease to be outstanding) prior to the Expiration
Date should any of the following provisions become applicable:

 

(a)   Should Optionee cease to remain in Service for any reason (other than
death or Disability) while the Option is outstanding, then Optionee shall have a
period of ninety (90) days (commencing with the date of such cessation of
Service) during which to exercise the Option, but in no event shall the Option
be exercisable at any time after the Expiration Date.

 

(b)   Should Optionee die while the Option is outstanding, then the personal
representative of Optionee’s estate or the person or persons to whom the Option
is transferred pursuant to Optionee’s will or in accordance with the laws of
inheritance shall have the right to exercise the Option.  Such right shall
lapse, and the Option shall cease to be outstanding, upon the earlier of (i) the
expiration of the twelve (12) month period measured from the date of Optionee’s
death or (ii) the Expiration Date.

 

(c)   Should Optionee cease Service by reason of Disability while the Option is
outstanding, then Optionee shall have a period of twelve (12) months (commencing

 

6

--------------------------------------------------------------------------------


 

with the date of such cessation of Service) during which to exercise the
Option.  In no event shall the Option be exercisable at any time after the
Expiration Date.

 

(d)   During the limited period of post-Service exercisability, the Option may
not be exercised in the aggregate for more than the number of Option Shares for
which the Option is, at the time of Optionee’s cessation of Service, exercisable
pursuant to the exercise schedule specified in Paragraph 4 or the special
acceleration provisions of Paragraph 6.  Upon the expiration of such limited
exercise period or (if earlier) upon the Expiration Date, the Option shall
terminate and cease to be outstanding for any vested Option Shares for which the
Option has not been exercised.  To the extent Optionee is not vested in the
Option Shares at the time of Optionee’s cessation of Service, the Option shall
immediately terminate and cease to be outstanding with respect to those shares.

 

(e)   If the Optionee is precluded from exercising the Option solely by virtue
of any law (including applicable securities law) or pursuant to any blackout or
insider trading policy, then notwithstanding anything in this Agreement to the
contrary, the Option shall remain exercisable for thirty (30) days following the
date the Option first becomes exercisable after such preclusion lapses.  During
the limited period of post-Service exercisability provided for in the
immediately preceding sentence, the Option may not be exercised in the aggregate
for more than the number of Option Shares for which the Option is, at the time
of Optionee’s cessation of Service, exercisable pursuant to the exercise
schedule specified in Paragraph 4 or the special acceleration provisions of
Paragraph 6.

 

6.     Acceleration of Option.

 

(a)   In the event of any Corporate Transaction where the successor corporation
in such transaction (or the parent thereof) does not assume the Option or
replace the Option with a cash incentive program which provides Optionee with an
economic benefit substantially similar to the Option, the exercisability of the
Option shall, to the extent the Option is not otherwise fully exercisable,
automatically accelerate in full so that the Option shall, immediately prior to
the effective date of such Corporate Transaction, become fully exercisable for
all the Option Shares and may be exercised for any or all of those Option Shares
as fully-vested shares of Common Stock.

 

(b)   Without limiting the generality of Section 6(a) above, in the event of
(i) any Corporate Transaction where neither MTG or Alfa is party to the merger
or the asset sale or (ii) a Change in Control where a party other than MTG or
Alfa achieves control of a majority of the voting power of the Company’s then
outstanding capital stock through direct and/or indirect beneficial ownership,
the exercisability of the Option shall, to the extent the Option is not
otherwise fully exercisable, automatically accelerate so that the Option shall,
immediately prior to the effective date of such Corporate Transaction or upon
the Change in Control, become exercisable for (i) all the A Option Shares and
(ii) those of the B and/or C Option Shares for which the applicable Objectives
have been achieved as of the effective date of such Corporate Transaction or
Change in Control but which have not yet become exercisable because of the
vesting schedules applicable to such B and/or C Option Shares, and, in each
case, may be exercised for any or all of such Option Shares as fully-vested
shares of Common Stock.

 

(c)   In connection with any Corporate Transaction where the exercisability of
the Option automatically accelerates, the Option shall be exercised to the
extent then exercisable prior to or in connection with the closing of such
Corporate

 

7

--------------------------------------------------------------------------------

 

Transaction and, to the extent that the Option is not so exercised, it shall
terminate and cease to be outstanding immediately following the closing of such
Corporate Transaction.  Without limiting the generality of Section 5, a Change
in Control that is not also a Corporate Transaction shall not effect the term of
the Option.

 

(d)   This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

7.     Adjustment in Option Shares.  In the event of (i) an extraordinary
dividend, other distribution, stock split, stock dividend, recapitalization,
reverse stock split, reorganization, merger, split-up, split-off, combination of
shares, exchange of shares or similar corporate transaction or event whereby the
Common Stock is affected, or (ii) any unusual or nonrecurring events affecting
the Company, its affiliates or the financial statements of such entities, or
changes in applicable rules, rulings, regulations or other requirements of any
governmental body or securities exchange or quotation system, such that in
either case an adjustment is necessary or appropriate in order to prevent
dilution or enlargement of the benefits hereunder, the Board shall make such
appropriate adjustments to (i) the total number and/or class of securities
subject to the Option and (ii) the A Exercise Price and the B/C Exercise Price
or such Option.

 

8.     Shareholder Rights.  The holder of the Option shall not have any
shareholder rights with respect to the Option Shares until such person shall
have exercised the Option, paid the A Exercise Price and/or the B/C Exercise
Price, as the case may be, and become a holder of record of the purchased
shares.

 

9.     Manner of Exercising Option.

 

(a)   In order to exercise the Option with respect to all or any part of the
Option Shares for which the Option is at the time exercisable, Optionee (or any
other person or persons exercising the Option) shall provide written notice of
Optionee’s election to exercise all or a portion of the Option and shall take
the following additional actions:

 

(i)            Pay the aggregate A Exercise Price and/or B/C Exercise Price, as
the case may be, for the purchased shares in one or more of the following forms:

 

(A)  cash or check made payable to the Company; or

 

(B)   by a “net exercise” method whereby the Company withholds from the delivery
of the shares of Common Stock for which the Option is exercised that number of
shares of Common Stock having a Fair Market Value equal to the aggregate
exercise price for the shares of Common Stock for which the Option is exercised;
or

 

(C)   in shares of Common Stock held by Optionee (or any other person or persons
exercising the Option) for the requisite period necessary to avoid a charge to
the Company’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date; or

 

8

--------------------------------------------------------------------------------


 

(D)  If the Common Stock is at the time traded on Nasdaq or any Stock Exchange
at the time the Option is exercised, then the A Exercise Price and B/C Exercise
Price may also be paid through a special sale and remittance procedure pursuant
to which Optionee (or any other person or persons exercising the Option) shall
concurrently provide irrevocable written instructions (a) to a
Company-designated brokerage firm to effect the immediate sale of the purchased
shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate A Exercise Price and/or
B/C Exercise Price payable, as the case may be, for the purchased shares plus
all applicable national and local income and employment taxes required to be
withheld by the Company by reason of such exercise and (b) to the Company to
deliver the certificates for the purchased shares directly to such brokerage
firm in order to complete the sale.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the Option exercise, payment of the A Exercise Price and/or B/C Exercise
Price, as the case may be, must accompany the notice delivered to the Company in
connection with the option exercise.

 

(ii)           Furnish to the Company appropriate documentation that the person
or persons exercising the Option (if other than Optionee) have the right to
exercise the Option.

 

(iii)          Make appropriate arrangements with the Company for the
satisfaction of all applicable national and local income and employment tax
withholding requirements applicable to the Option exercise.

 

(b)   As soon as practical after the Exercise Date, the Company shall issue to
or on behalf of Optionee (or any other person or persons exercising the Option)
a certificate for the purchased Option Shares, with the appropriate legends (if
any) affixed thereto.

 

(c)   In no event may the Option be exercised for any fractional shares.

 

10.   Non-Competition and Non-Solicitation; Proprietary Information. 
Notwithstanding any provision of this Agreement to the contrary, Optionee shall
not be permitted to exercise the Option if he is in breach of Section 7
(Non-Competition and Non-Solicitation) or Section 8 (Proprietary Information) of
his employment agreement with the Company dated as of November 7, 2008 (as such
agreement may be amended from time to time).

 

11.   Representation. The Company represents that it has properly reserved the
number of shares subject to the grant hereunder and has all corporate authority
to make the grant. The shares subject to the awards described herein shall be
registered on a Form S-8 or other appropriate registration statement under the
Securities Act of 1933, as amended.

 

12.   Changes in Accounting Policies; Reporting Methodologies.   In the event
that the Company changes its accounting policies and/or there is a change in the
method in which the size of the Russian television advertising market is
calculated and/or

 

9

--------------------------------------------------------------------------------


 

reported, in each case, so as to impact the manner in which any of the
Objectives are determined, Optionee and the Board or a committee thereof shall
in good faith negotiate appropriate amendments to the manner in which the
Objectives are determined to take into account such changes so that there is no
dilution or enlargement to Optionee of the benefits of the Option.

 

13.   Successors and Assigns.   Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Company and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.

 

14.   Notices.  Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices.  Any notice required to be given or
delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line.  All notices shall be deemed
effective (i) upon personal delivery, (ii) five business days after being sent
by registered or certified mail, return receipt requested, postage prepaid or
(iii) two business days after being sent via reputable international overnight
courier.

 

15.   Non-Statutory Option.  Optionee acknowledges that the Option is not
intended to satisfy the requirements of Section 422 of the US Internal Revenue
Code of 1986, as amended.

 

16.   Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.

 

17.   Arbitration.  Any dispute concerning, arising out of or relating to this
Agreement shall be submitted to binding arbitration before the London Court of
International Arbitration (the “LCIA”) and the arbitration shall be conducted
pursuant to the LCIA Rules.  The number of arbitrators shall be three (the
“Arbitrators”).  One Arbitrator shall be selected by the Company, one shall be
selected by Optionee and the third (who shall serve as Chair of the arbitral
tribunal) shall be selected by the other two Arbitrators.  In the event that
either the Company or Optionee shall fail to select its or his Arbitrator within
thirty days after the matter is submitted for arbitration, then, upon request of
the other, such Arbitrator shall be appointed by the LCIA.  In the event the two
Arbitrators selected by the Company and Optionee fail to select the third
Arbitrator within 15 calendar days of the appointment of the second Arbitrator,
then, upon request of either of them, such third Arbitrator shall be appointed
by the LCIA.  The arbitration shall be conducted in accordance with the
following additional provisions:

 

(i)                                    The parties shall commence the
arbitration by jointly filing a written submission with the LCIA.

 

(ii)                                 The seat of arbitration shall be London,
England; the language to be used in the arbitral proceedings shall be English;
and the governing law shall be the substantive internal laws of the State of
Delaware.

 

(iii)                              Not later than 30 calendar days after the
conclusion of the arbitration hearing, the Arbitrators shall prepare and
distribute to the parties a writing setting forth the arbitral decision (which
shall be by majority

 

10

--------------------------------------------------------------------------------


 

vote) and the Arbitrators’ reasons therefor.  Any award rendered by the
Arbitrators shall be final, conclusive and binding upon the parties, not subject
to appeal, and judgment thereon may be entered and enforced in any court of
competent jurisdiction, provided that the Arbitrators shall have no power or
authority to grant injunctive relief, specific performance or other equitable
relief.

 

(iv)                             The Arbitrators shall have no power or
authority, to (x) modify or disregard any provision of this Agreement, including
the provisions of this Section 17, or (y) address or resolve any issue outside
the scope of this arbitration provision that is not submitted by the parties.

 

(v)                                The parties shall not be entitled to
discovery, and the Arbitrators shall have no power to order discovery of
documents, oral testimony or other materials.

 

(vi)                             In connection with any arbitration proceeding
pursuant to this Agreement, each party shall bear its or his own costs and
expenses.

 

18.   Entire Agreement; Amendment.  This Agreement is intended to be the sole
agreement of the parties hereto as it relates to this subject matter and does
hereby supersede all other agreements of the parties relating to the subject
matter hereof, including, without limitation, the Prior Agreement.

 

19.   Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

20.   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused the Option to be executed as
of the date set forth in the preamble.

 

 

 

CTC MEDIA, INC.

 

 

 

 

 

By:

 

 

 

Boris Podolsky

 

 

Chief Financial Officer

 

 

 

 

 

Optionee:

 

 

 

 

 

 

 

Anton Kudryashov

 

 

 

Address:

 

12

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

1.             Adjusted Revenues shall mean, with respect to any fiscal year of
the Company, Revenues for such fiscal year as adjusted to include the total
operating revenues for any acquisition for which the Company began consolidating
the results of operations of the acquired business with the Company’s results of
operations during such fiscal year on a pro forma annualized basis as if the
acquired business had been owned by the Company for the entirety of such fiscal
year.

 

2.             Agreement shall mean this Stock Option Agreement.

 

3.             A Exercise Price shall mean US$22.07 per A Option Share.

 

4.             AKAR shall mean the Association of Communication Agencies of
Russia or its any successor organization thereto.

 

5.             Alfa shall mean ABH Holdings Corporation together with its
affiliates (as such term is defined in the Exchange Act).

 

6.             A Option Share shall have the meaning set forth in Section 1.

 

7.             Average Capital Employed shall mean, with respect to any fiscal
year, the sum of the Company’s consolidated total assets less its consolidated
total current liabilities as at the end of each quarter in such fiscal year
divided by four.

 

8.             Baseline Operating Expenses shall mean in the case of 2009, the
Operating Expenses for 2008 (as adjusted to include Operating Expenses for any
acquisition for which the Company began consolidating the results of operations
of the acquired business with the Company’s results of operations during 2008 on
a pro forma annualized basis as if the acquired business had been owned by the
Company for all of 2008) multiplied by 1.135 (or, in the event that the Consumer
Price Inflation Index as published by the Ministry of Statistics for the Russian
Federation for 2009 is less than 12% or greater than 15%, multiplied by a number
equal to 1.0 plus such actual annual inflation rate).

 

9.             B/C Exercise Price shall mean US$5.49 per B Option Share or C
Option Share, as applicable.

 

10.       B Option Share shall have the meaning set forth in Section 1.

 

11.       B-1 Option Share shall have the meaning set forth in Section 1.

 

12.       B-2 Option Share shall have the meaning set forth in Section 1.

 

13.       B-3 Option Share shall have the meaning set forth in Section 1.

 

14.       Board shall mean the Company’s Board of Directors.

 

A-1

--------------------------------------------------------------------------------


 

15.        Change in Control shall mean any party either alone or with its
affiliates (as such term is defined in the Exchange Act) achieving control of a
majority of the voting power of the Company’s then outstanding capital stock
through direct and/or indirect beneficial ownership.

 

16.        Common Stock shall mean the Company’s common stock.

 

17.        C Option Share shall have the meaning set forth in Section 1.

 

18.        C-1 Option Share shall have the meaning set forth in Section 1.

 

19.        C-2 Option Share shall have the meaning set forth in Section 1.

 

20.        C-3 Option Share shall have the meaning set forth in Section 1.

 

21.        Corporate Transaction shall mean either of the following
shareholder-approved transactions to which the Company is a party:

 

(i)                                    a merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction, or

 

(ii)                                 the sale, transfer or other disposition of
all or substantially all of the Company’s assets in complete liquidation or
dissolution of the Company.

 

22.        Company shall mean CTC Media, Inc., a Delaware corporation.

 

23.        Cost Objective shall mean, with respect to 2009, that Operating
Expenses were lower than the Baseline Operating Expenses by 2.5% for 2009.

 

24.        Cumulative Revenue Objective shall mean, with respect to 2010, that
the percentage compounded annual growth rate by which 2010 Revenues exceeded
2008 Adjusted Revenues is at least five percentage points greater than the
percentage compounded annual growth rate by which the Russian Television
Advertising Market Size increased from 2008 to 2010, and, with respect to 2011,
that the percentage compounded annual growth rate by which 2011 Revenues
exceeded 2008 Adjusted Revenues is at least five percentage points greater than
the percentage compounded annual growth rate by which the Russian Television
Advertising Market Size increased from 2008 to 2011; by way of example if the
Russian Television Advertising Market Size grew by 10% from 2008 to 2009 and by
a further 10% from 2009 to 2010, Revenues for 2010 would need to be at least
32.25% more than Adjusted Revenues for 2008 for the Cumulative Revenue Objective
for 2010 to be met (or, on average, 15% growth year-on-year).

 

25.        Determination Date shall mean the date on which the Board or a
committee thereof determines in good faith whether any Objective for the
immediately preceding fiscal year has been achieved, which date shall be no
later than 30 calendar days following the date on which the Company files its
annual report

 

A-2

--------------------------------------------------------------------------------


 

on Form 10-K with the US Securities and Exchange Commission for such year but in
no event later than 100 calendar days after the end of such fiscal year;
provided, that with respect to any Revenue Objective or Cumulative Revenue
Objective, such date shall be no later than the later of (x) such date and
(y) 30 calendar days following the date on which AKAR publicly announces the
Russian Television Advertising Market Size for such year.

 

26.        Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment and shall be determined by the Board or a committee thereof on
the basis of such medical evidence as the Board or such committee deems
warranted under the circumstances.

 

27.        Employee shall mean an individual who is in the employ of the Company
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

 

28.        Exchange Act shall mean the US Securities Exchange Act of 1934, as
amended.

 

29.        Exercise Date shall mean the date on which the Option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

 

30.        Exercise Price Amendment shall have the meaning set forth in the
Preliminary Statements.

 

31.        Expiration Date shall mean August 4, 2018.

 

32.        Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

 

(i)                                    If the Common Stock is at the time traded
on Nasdaq, then the Fair Market Value shall be the official close price per
share of Common Stock on the date in question, as the price is reported by
Nasdaq.  If there is no close price for the Common Stock on the date in
question, then the Fair Market Value shall be the close price on the last
preceding date for which such quotation exists.

 

(ii)                                 If the Common Stock is at the time listed
on any Stock Exchange, then the Fair Market Value shall be the closing price per
share of Common Stock on the date in question on the Stock Exchange determined
by the Board to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange.  If
there is no closing price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing price on the last preceding date for
which such quotation exists.

 

(iii)                              If the Common Stock is at the time neither
listed on any Stock Exchange nor traded on Nasdaq, then the Fair Market Value
shall be determined in good faith by the Board.

 

A-3

--------------------------------------------------------------------------------


 

33.        Grant Date shall mean November 7, 2008.

 

34.        MTG shall mean Modern Times Group MTG AB together with its affiliates
(as such term is defined in the Exchange Act).

 

35.        Nasdaq shall mean the Nasdaq Stock Market, any market thereof or any
successor system, as applicable.

 

36.        Objective shall mean any or all of the Revenue Objective, the
Cumulative Revenue Objective, the Cost Objective, the ROCE Objective and/or the
Reorganization Objective.

 

37.        Operating Expenses shall mean the Company’s total consolidated
operating expenses other than:

 

(i)                                    (a) depreciation and amortization,
(b) amortization of programming rights, and (c) amortization of sublicensing
rights (currently categorized as direct operating expenses and selling, general
and administrative expenses, as adjusted for acquisitions that are consolidated
for only a portion of any year), each denominated in Russian rubles;

 

(ii)                                 stock-based compensation expense; and

 

(iii)                              any expense exempted from this definition of
“Operating Expenses” by the Board’s Compensation Committee.

 

Operating expenses that are generated in a currency other than Russian rubles
shall be translated into Russian rubles using the same weighted average exchange
rate methodology used by the Company to translate its financial statements into
US dollars.  In the event of any changes in accounting principles or the
classification of expenses, the results for a fiscal year shall be adjusted so
that such results will be comparable with the results for the prior fiscal year.

 

38.        Option Shares shall mean, collectively, the A Option Shares, B Option
Shares and C Option Shares and individually, any of them.

 

39.        Optionee shall mean Anton Kudryashov.

 

40.        Original Agreement shall mean the Stock Option Agreement, dated as of
November 7, 2008, between the Company and the Optionee.

 

41.        Parent shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, provided each
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

A-4

--------------------------------------------------------------------------------


 

42.        Prior Agreement shall mean the Amended and Restated Stock Option
Agreement, dated as of August 24, 2009, between the Company and the Optionee.

 

43.        Reorganization Objective shall mean, with respect to 2009, 2010 and
2011, achieving in such year those organizational objectives that the Board
establishes for such year based upon its review and consideration of the
recommendations set out in the study by Booz Allen Hamilton commissioned by the
Company in 2008; which organizational objectives for any year shall be provided
to Optionee no later than December 20th of the immediately preceding year.

 

44.        Revenue Objective shall mean, with respect to any of 2009, 2010 and
2011, that Revenues for such year exceeded Adjusted Revenues for the immediately
preceding year by at least five percentage points more than the Russian
Television Advertising Market Size for such year exceeded the Russian Television
Advertising Market Size for the immediately preceding year; by way of example if
the Russian Television Advertising Market Size for 2009 was 15% more than the
Russian Television Advertising Market Size for 2008, Revenues for 2009 would
need to be at least 20% more than Adjusted Revenues for 2008 for the Revenue
Objective to be met.

 

45.        Revenues shall mean, with respect to any fiscal year of the Company,
the consolidated total operating revenues of the Company for such year expressed
in Russian rubles less total operating revenues attributable to any acquisition
by the Company for which the Company began consolidating the results of
operations of the acquired business with the Company’s results of operations
during such fiscal year, each denominated in Russian rubles; provided that
revenues that are generated in a currency other than Russian rubles shall be
translated into Russian rubles using the same weighted average exchange rate
methodology used by the Company to translate its financial statements into US
dollars.

 

46.        ROCE shall mean, with respect to any fiscal year, the
Company’s return on capital employed for such year calculated on a Russian ruble
basis as follows: (a) the Company’s consolidated EBIT (earnings before interest
and taxes) for such fiscal year divided by (b) the Average Capital Employed for
such fiscal year; provided that the foregoing calculation is subject to
adjustment at the discretion of the Compensation Committee of the Board to
account for impairment charges, acquisitions or other extraordinary or
non-recurring charges).

 

47.        ROCE Objective shall mean, with respect to 2010, that ROCE is greater
than 21.3% and, with respect to 2011, that ROCE is greater than a percentage
figure to be set by the Board or a committee thereof in its sole discretion and
provided to the Optionee no later than March 31, 2011.

 

48.        Russian Television Advertising Market Size shall mean, with respect
to any year, the monetary size of the Russian television advertising market for
such year as reported by AKAR.

 

A-5

--------------------------------------------------------------------------------


 

49.       Service shall mean the Optionee’s performance of services for the
Company (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or an independent consultant.

 

50.       Stock Exchange shall mean the American Stock Exchange, the New York
Stock Exchange or the London Stock Exchange.

 

51.       Subsidiary shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

52.       Vesting Schedule Amendment shall have the meaning set forth in the
Preliminary Statements.

 

A-6

--------------------------------------------------------------------------------
